Per Curiam:

The motion for leave to file amended statement as to jurisdiction is granted. The motion of the appellee to dismiss the appeal is granted, and the appeal is dismissed for the want of a substantial federal question. Seattle, R. & S. Ry. v. Linhoff, 231 U. S. 568, 570; Enterprise Irrigation District v. Canal Co., 243 U. S. 157, 165, 166; Hebert v. Louisiana, 272 U. S 312, 316, 317; American Railway Express Co. v. Kentucky, 273 U. S. 269, 272, 273; Secor v. Fulton, 293 U. S. 517. Insofar as the papers whereon the appeal was allowed seek review of the rulings of the Supreme Court of Florida upon questions of the asserted denial of rights under the Federal Constitution not involving the validity of any statute of the State, such papers are treated as a petition for writ of certiorari (§ 237 (c), Judicial Code, as amended by the Act of February 13, 1925, 43 Stat. 936, 938), and certiorari is denied.